  

Exhibit 10.3

 

OMNIBUS TERMINATION

OF

COMMON STOCK PURCHASE WARRANTS

 

THIS OMNIBUS TERMINATION OF COMMON STOCK PURCHASE WARRANTS (this “Termination”)
is made and entered into as of July 17, 2020, by and between CCUR Holdings,
Inc., a Delaware corporation (the “Company”), Kamil Blaszczak (“Blaszczak”),
Oskar Kowalski (“Kowalski”) and Avraham Zeines (“Zeines” and, collectively with
Blaszczak and Kowalski, the “Holders”).

 

WHEREAS, in connection with the purchase by LM Capital Solutions, LLC, a wholly
owned subsidiary of the Company, of substantially all of the assets of AZOKKB,
LLC (formerly known as Luxemark Capital LLC), the Company issued the following
common stock purchase warrants to the Holders: (a) that certain Common Stock
Purchase Warrant dated as of February 13, 2019 by the Company for the benefit of
Blaszczak, (b) that certain Common Stock Purchase Warrant dated as of February
13, 2019 by the Company for the benefit of Kowalski, and (c) that certain Common
Stock Purchase Warrant dated as of February 13, 2019 by the Company for the
benefit of Zeines ((a), (b), and (c), collectively, the “Warrants”).

 

WHEREAS, in connection with the transactions contemplated by that certain
Assignment and Assumption Agreement dated as of even date herewith by and
between LM Capital Solutions, LLC and AZOKKB, LLC (the “A&A Agreement”), the
Company and the Holders desire, as a condition to entering into the A&A
Agreement and consummating the transactions contemplated thereby, to terminate
the Warrants and all rights and obligations related thereto arising therefrom.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, including without limitation the entry into and the
consummation of the transactions contemplated by the A&A Agreement, the receipt
and sufficiency of which are hereby conclusively acknowledged, the Company and
each of the Holders hereby agree as follows:

 

1.The Company and each of the Holders, as the “Requisite Holders” under the
Warrants and in their individually capacities with respect to their respective
Warrants, agree and acknowledge that as of the date hereof, each of the Warrants
are hereby terminated in full and rendered null and void, and all past, current,
or future obligations of the Company under the Warrants shall be extinguished.
The Holders will return the originals of the Warrants for cancellation by the
Company as of the date hereof. Each of the Holders acknowledges and agrees that
as of the date hereof, he shall have no surviving right, title or interest in or
to the Warrant, any shares purchasable thereunder or any other option, warrant,
right or interest to acquire any equity of the Company.

 

2.Each of the Holders represents and warrants that (a) he has not exercised or
purported to exercise the Warrant for his benefit in whole or in part to
purchase any shares of the Company’s common stock, (b) he is the sole owner and
holder of the Warrant for his benefit, and has not assigned, transferred, sold,
pledged, conveyed or otherwise disposed of (or attempted any of the foregoing
with respect to) such Warrant or any shares purchasable thereunder and (c) has
the power and authority to execute and deliver this Termination.

 

3.This Termination constitutes the entire agreements between the Company and the
Holders with respect to the transactions, rights, obligations, liabilities and
agreements contemplated thereby.

 

4.The validity, performance, construction and effect of this Termination shall
be governed by and construed in accordance with the internal laws of the State
of Delaware, without regard to principles of conflicts of law.

 

5.This Termination may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall be effective when one
or more such counterparts have been signed by each of the parties hereto and
delivered to the other parties.

 

[Signature Pages Follow]

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Termination as of
the date first written above.

 

 

COMPANY

 

CCUR HOLDINGS, INC.

 

 

By: /s/ Igor Volshteyn

Name: Igor Volshteyn

Title: COO/President

 

 

HOLDERS

 

 

/s/ Avraham Zeines

AVRAHAM ZEINES

 



 

/s/ Kamil Blaszczak

KAMIL BLASZCZAK

 



 

/s/ Oskar Kowalski

OSKAR KOWALSKI

 



 

 

 